—Case held, decision reserved and matter remitted to Oneida County Court for further proceedings in accordance with the following Memorandum: The record does not indicate whether defendant was present at the Sandoval hearing. A reconstruction hearing is therefore necessary (see, People v Odiat, 82 NY2d 872; People v Johnson, 206 AD2d 874, 875; People v Mitchell, 189 AD2d 337). (Appeal from Judgment of Oneida County Court, Buckley, J.—Attempted Robbery, 1st Degree.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.